DETAILED ACTION
This Office Action is in response to the communication filed on 04/13/2021.
The objections to claims 12, and 20 have been withdrawn in view of amendments of the claims. 
The rejections of claims 5, 10, and 12-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite have been withdrawn in view of amendments of the claims. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner's Note
In light of the specification paragraph [0027] which states "the specific term "computer-readable storage medium" expressly excludes propagated signals per se," the term "computer-readable storage medium" as recited in claim 20 has been interpreted as covering only non-transitory computer-readable storage medium.
Examiner's Amendment
An Examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicants, an amendment may be 
Authorization for this Examiner's amendment was given in a discussion with David Huntley (Reg. No. 40,309) on 05/07/2021.
1. (Currently Amended) One or more computing devices for creating a digital watermark, comprising:
hardware logic circuitry, the hardware logic circuitry corresponding to: (a) one or more hardware processors that perform operations by executing machine-readable instructions stored in a memory; or (b) one or more other hardware logic components that perform the operations using a task-specific collection of logic gates; or (a) and (b), the operations including:
providing a file having a data structure that expresses an original mesh, the original mesh describing a three-dimensional object, the original mesh having:
a plurality of vertices that have respective locations in the original mesh;
a plurality of edges that connect the vertices together; and
a plurality of polygonal shapes defined by the vertices and the edges;
searching the data structure for at least one anomalous element of the original mesh that qualifies as a statistically atypical occurrence within the original 
subdividing one or more anomalous elements that are identified to produce subdivisions that are chosen to Microsoft Technology Licensing, LLC Page 5 of 20MS Docket No: 404816-US-NPSerialNo. 16/043,199Response to Office Action Dated 1/26/2021collectively encode values of a computer-readable code including the digital watermark, said subdividing producing a modified mesh file and comprising, for each anomalous element of the one or more anomalous elements, adding a new vertex on each existing edge, for a plurality of existing edges, wherein the adding comprises choosing a location at which the new vertex is placed on the each existing edge, and wherein the location defines a particular value of the values of the computer-readable code; and
storing the modified mesh file on a computer-readable medium, the computer-readable code being embedded in said one or more anomalous elements, and being extractable from said one or more anomalous elements by reading the values that are expressed by the subdivisions, said reading the values comprising, for the each anomalous element of the one or more anomalous elements, successively reading edges that include new vertices that are arrayed around a center vertex, starting with a chosen edge.
particular center vertex that is connected to at least a prescribed number [[n]] of other vertices.
3. (Currently Amended) The one or more computing devices of claim 2, wherein each vertex in the original mesh is, on average, connected to a given number [[z]] of other vertices, and wherein the prescribed number [[n]] is greater than the given number [[z]].
4. (Currently Amended) The one or more computing devices of claim 1, wherein, and wherein said searching includes creating at least one anomalous element.
7. (Canceled).
8. (Canceled). 
12. (Currently Amended) A method for reading a digital watermark, comprising:
receiving a file having a data structure that expresses a modified mesh, the modified mesh describing a three-dimensional object, the modified mesh having:

a plurality of edges that connect the vertices together;
a plurality of polygonal shapes defined by the vertices and the edges; and
a computer-readable code that includes the digital watermark;
searching the data structure for at least one anomalous element of the modified mesh that qualifies as a statistically atypical occurrence within the modified mesh, based on a predetermined rule that defines what constitutes a statistically atypical occurrence,Microsoft Technology Licensing, LLC Page 8 of 20MS Docket No: 404816-US-NPSerialNo. 16/043,199 Response to Office Action Dated 1/26/2021each of said at least one anomalous element having been subdivided to produce subdivisions that are chosen to collectively encode values of the computer-readable code;
reading the computer-readable code from said at least one anomalous element that is identified by said searching by reading the values that are expressed by the subdivisions, the computer-readable code being embedded in said at least one anomalous element, said subdivisions having been created, for each anomalous element of said at least one anomalous element, by adding a new vertex on each existing edge, for a plurality of existing edges, wherein the adding comprises choosing a location at which the new vertex is placed on the each existing edge, and wherein the location defines a particular value of the values of the computer-readable code; and
processing the digital watermark in the computer-readable code, 
said receiving, said searching, said reading the computer-readable code, and said processing being performed by one or more computing devices,
wherein the each anomalous element of said at least one anomalous element is associated with a center vertex, and
wherein said reading the values comprises, for the each anomalous element of said at least one anomalous element, successively reading edges that include new vertices that are arrayed around the center vertex, starting with a chosen edge.
13. (Currently Amended) The method of claim 12, wherein the rule defines an anomalous element as an element that includes a particular center vertex that is connected to at least a prescribed number [[n]] of other vertices.
14. (Currently Amended) The method of claim 12, wherein the rule defines an anomalous element as an element that includes: a particular center vertex that is connected to at least a prescribed number [[n]] of other vertices, wherein each immediate neighboring vertex to the particular center vertex is connected to another prescribed number [[m]] of other vertices.
15. (Currently Amended) The method of claim 12,the edges that include the new vertices in a predefined order.
20. (Currently Amended) A computer-readable storage medium for storing computer-readable instructions, the computer-readable instructions, when executed by one or more hardware processors, performing operations that comprise:
providing a file having a data structure that expresses an original mesh that describes a three-dimensional object, the original mesh having:
a plurality of vertices that have respective locations in the original mesh;
a plurality of edges that connect the vertices together; and
Microsoft Technology Licensing, LLC Page 10 of 20MS Docket No: 404816-US-NPSerialNo. 16/043,199Response to Office Action Dated 1/26/2021a plurality of polygonal shapes defined by the vertices and the edges;
searching the data structure for at least one anomalous element in the original mesh, each of which includes a center vertex that is connected to more than a prescribed number [[n]] of other vertices;
subdividing one or more anomalous elements that are identified so that said one or more anomalous elements collectively express a computer-readable code including a digital watermark, said subdividing producing a modified mesh file, said subdividing comprising subdividing each of said one or more anomalous and further comprising for each anomalous element of the one or more anomalous elements, adding a new vertex on each existing edge, for a plurality of existing edges, wherein the adding comprises choosing a location at which the new vertex is placed on the each existing edge, and wherein the location defines a particular value of the values of the computer-readable code; and
storing the modified mesh file, the computer-readable code being embedded in said one or more anomalous elements, and being extractable from said one or more anomalous elements by reading the values that are expressed by the subdivisions, said reading the values comprising, for the each anomalous element of the one or more anomalous elements, successively reading edges that include new vertices that are arrayed around the center vertex, starting with a chosen edge.
Allowable Subject Matter
Claims 1-6, and 9-20 are allowed.
The following is an examiner's statement of reasons for allowance:
Regarding independent claim 1: None of the prior art of record discloses, individually or in a reasonable combination, the following combination of 
Regarding independent claim 12: None of the prior art of record discloses, individually or in a reasonable combination, the following combination of 
Regarding independent claim 20: None of the prior art of record discloses, individually or in a reasonable combination, the following combination of 
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIE C LIN whose telephone number is (571)272-7752.  The examiner can normally be reached on M-F 9:00AM -5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GELAGAY SHEWAYE can be reached on (571)272-4219.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/AMIE C. LIN/Primary Examiner, Art Unit 2436